Case 1:20-cv-01092-AMD-JO Document 14 Filed 08/28/20 Page 1 of 1 PagelD #: 351

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

- x
SHIRLEY BROWN,
Case No.: 1:20-cv-01092 (AMD)(JO)
Plaintiff,
JOINT STIPULATION OF
-against- DISMISSAL WITH PREJUDICE
AMERICAN AIRLINES GROUP INC., JANE DOE
And AMERICAN AIRLINES, INC.,
Defendants.

 

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned
counsel, the attorneys of record for Plaintiff and defendants, American Airlines Group Inc, and
American Airlines, Inc., parties to the above-entitled action, that pursuant to Federal Rule of
Civil Procedure 41(a)(1)(A)(ii), whereas no party hereto is an infant or incompetent person for
whom a committee has been appointed and no person not a party has an interest in the subject
matter of the action, the above-entitled action be, and the same hereby is, dismissed, with

prejudice, without costs to either aforementioned party as against the other.

  

 

Alice‘Chan (AC-0311) Charles Martin Arnold.

CHAN & GRANT, LLP LERNER, ARNOLD & WINSTON, LLP
Attorneys for Defendants Attorneys for Plaintiff

American Airlines Group Inc. Shirley Brown

and American Airlines, Inc. 475 Park Avenue South, 28'" Floor

61 Lexington Avenue — Suite 1G New York, NY 10016

New York, NY 10010 Tel: (212) 685-4655

Tel: (646) 779-2988 cmarnold@lawpartnersllp.com

Fax: (646) 779-2950
alice.chan@changrant.com

So Ordered:
United States District Judge

 
